


Exhibit 10.21

 

FIRST AMENDMENT

TO THE
SEVERANCE PROTECTION AGREEMENT

 

THIS FIRST AMENDMENT TO THE SEVERANCE PROTECTION AGREEMENT (this “Amendment”) is
made as of October 1, 2008, by and between NMS Communications Corporation, a
Delaware corporation (the “Company”), and Todd Donahue (the “Executive”),
Capitalized terms used herein an not otherwise defined shall have the meaning
ascribed to them in the Severance Protection Agreement dated as of October 1,
2007 by and between the Company and the Executive (the “Severance Agreement”),

 

WHEREAS, the Company and the Executive have entered into Severance Agreement;

 

WHEREAS, the Company is contemplating a sale of its Communications Platform
business (the “Business”) and has entered into an Asset Purchase Agreement dated
September 12, 2008 with Dialogic Corporation (the “Asset Purchase Agreement”)
pursuant to which the Company will sell substantially all of the assets of the
Business;

 

WHEREAS, the Company and the Executive have agreed that the sale of the Business
will not constitute a “Change of Control” under the Severance Agreement; and

 

WHEREAS, the Company and the Executive desire to amend the Severance Agreement
to reflect the foregoing.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Executive hereby agree:

 

1.               That the Severance Agreement is amended by adding the following
sentence to the end of the last paragraph in Section 15.6 of the Severance
Agreement:

 

“Notwithstanding anything to the contrary set forth herein, the sale of the
Company’s NMS Communications business (or any successor thereto, the “Business”)
(such sale to be referred to herein as “CP Transaction”) shall not constitute a
Change of Control including, without limitation, the proposed sale of the
Business contemplated by that certain Asset Purchase Agreement dated as of
September 12, 2008 between the Company and Dialogic Corporation (as originally
executed and as the same may be amended, supplemented or modified from time to
time in accordance with its terms), provided that any CP Transaction does not
also include (i) the sale of substantially all the assets of the Company’s
LiveWire Mobile business or (ii) the sale of substantially all of the stock of
the Company.”

 

2.               Except as amended by this Amendment, the Severance Agreement
remains in full force and effect without modification or waiver.

 

--------------------------------------------------------------------------------


 

3.               This Amendment shall be governed by and construed under the
laws of the Commonwealth of Massachusetts without giving effect to its conflict
of laws provisions. Any action brought by any party to this Amendment shall be
brought and maintained in a court of competent jurisdiction in Middlesex or
Suffolk Counties in the Commonwealth of Massachusetts.

 

4.               This Amendment may be executed in one or more counterparts and
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which together shall be deemed to
constitute one and the same agreement.

 

[Remainder of Page Intentionally Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed as a sealed instrument by
the Company and the Executive as of the date first set forth above.

 

 

NMS COMMUNICATIONS CORPORATION

 

 

 

 

 

By:

/s/ Joel Hughes

 

Name: Joel Hughes

 

Title: President, LiveWire Mobile

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Todd Donahue

 

Todd Donahue

 

3

--------------------------------------------------------------------------------
